DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 7/7/2021. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Zachary Wiersma on July 29, 2021.

3.	The application has been amended as follows:

	Cancel claims 13-15 without prejudice.

Allowable Subject Matter
4. 	Claims 1-5, 7, 12 and 16 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Subkowski et al. (US PG Pub 2012/0263659 A1).




An air freshener comprising: 

a liquid composition, and 

dispensing means to dispense fully into the air surrounding the air freshener the composition, 

wherein th

i) a perfume and 

ii) from 0.0005 to 0.2% by weight of the liquid composition of 

at least one compound according to Formula (IA)  
    PNG
    media_image1.png
    137
    499
    media_image1.png
    Greyscale


wherein R represents a hydrogen atom or a methyl group; R2 represents a pyrazol-5-yl or a pyrazol-4-yl, optionally substituted by one or two methyl groups; R3, when taken separately, represents a hydrogen atom and R4, when taken separately; represents hydrogen atom or a methyl or methoxy group; or R3 and R4, when taken together, represent a (CH2)3 or (OCH20) group; 

wherein the air freshener is selected from the group consisting of an aerosol air freshener, an automatic aerosol air freshener spray and a liquid electrical air freshener.

 
Subkowski et al. teach compositions comprising cooling active ingredients (Title) and perfumes [0313], wherein a preferred cooling active ingredient is (E)-3-benzo[1,3]-dioxol-5-yl-N,N-diphenyl-acrylamide (Preparation Example H3-2, compound 3-6, [0778]): 

    PNG
    media_image2.png
    193
    353
    media_image2.png
    Greyscale

wherein the compositions are  liquids and used in an aerosol and spray [0299] for achieving a cooling effect on the skin or a mucous membrane (Abstract). Subkowski et al. teach the compound is in the amount of 0.005 to 1 wt% ([0304] and [0341]).
Subkowski et al. do not teach an air freshener comprising the claimed compound (IA). Subkowski et al. are further silent on dispensing means to dispense fully into the air surrounding the air freshener the claimed composition. Furthermore, Applicant demonstrated the claimed compound [N-(1H-pyrazol-5-yl)-N-(thiopen-2ylmethyl)-2-(p-tolyloxy)acetamide] results in improved fragrance delivery when used in an air freshener device.    
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763